94 N.J. Super. 258 (1967)
227 A.2d 721
AMERICAN EXPRESS COMPANY, AN UNINCORPORATED ASSOCIATION, PLAINTIFF-RESPONDENT,
v.
CHARLES VELLA AND MARIA VELLA, DEFENDANTS, RIVER EDGE SAVINGS AND LOAN ASSOCIATION, APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued March 6, 1967.
Decided March 16, 1967.
*259 Before Judges CONFORD, FOLEY and LEONARD.
Mr. James A. Major argued the cause for appellant (Messrs. Major & Major, attorneys).
Mr. Ronald M. Sturtz argued the cause for respondent (Messrs. Hannoch, Weisman, Stern & Besser, attorneys).
PER CURIAM.
River Edge Savings and Loan Association appeals from an order of the Law Division directing it, as garnishee, to turn over to plaintiff the sum of $8,895.34 plus interest, such funds being part of a savings account in the names of Charles and Maria Vella, judgment debtors of plaintiff.
*260 Appellant argues that the levy under the writ of attachment was invalid because the passbook was not seized nor its negotiation enjoined. We cannot agree.
The levy was proper under R.R. 4:77-12, with particular reference to the (e) section of the rule. The passbook was not negotiable commercial paper, nor negotiable investment securities  (c) and (d) of the same section.
Appellant argues also that since the passbook was in custodia legis it was not subject to levy. This may be so. However, the savings account itself was not in custodia legis but was a chose in action in which the Vellas had a subsisting interest. It was therefore subject to levy.
Affirmed.